DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al. (US 20140082237) in view of Iyer et al. (US 20140115207).
Regarding claim 1, Wertheimer teaches
A System on a Chip (SoC), comprising: 
a plurality of IP agents; (Figs. 1 (112 – IP blocks))
an interconnect arranged to handle transactional traffic between the plurality of IP agents, the interconnect including a first port and a second port; 
a first IP agent of the plurality of IP agents (Fig. 1 (IP Block 1)), the first IP agent configured to communicate with the interconnect using a first link, the first link directly connecting the first IP agent to the first port; (Fig. 1 (102 – Fabric), (110 – FCU) and (104 – Fabric Port 1))
a second IP agent of the plurality of IP agents (Fig. 1 (IP Block 2)), the second IP agent configured to communicate with the interconnect using a second link, the second link directly connecting the second IP agent to the second port; (Fig. 1 (102 – Fabric), (110 – FCU) and (104 – Fabric Port 2))
a reset manager configured to: enable the first IP agent and the second IP agent to become transaction-ready independent of one another, the enabling involving individual reset negotiations including a first reset negotiation over the first link and between the first port and the first IP agent, the first reset negotiation comprising: ([0036], “traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node and holds all the required IP context. The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up (i.e. enable) the IP Agents)

determining that the first IP agent is capable of sending transactions or processing received transactions; ([0038], “the logic for handling the transaction may dictate that it needs to be serviced by IP block 5. Under this scenario, upon receiving the packet FCU 110 sends a request to power management engine 106 to power up IP block 5. After receiving confirmation from power management engine 106 that IP block 5 is powered up (and thus available for handling the transaction), the packet is forwarded from FCU 110 to IP block 5 via a path 3 to handle the transaction.”)
Wertheimer teaches determining a first IP Agent is awake but does not discuss exchanging information related to the bandwidth or data rate of the link. 
Iyer teaches a high performance interconnect which includes a data exchange after reset is asserted, an exchange of data width followed by recognizing the agent is transaction ready by being able to perform a data sequence.
responsive to determining that the first IP agent is capable of sending transactions or processing received transactions, exchanging information over the first link, the information including an amount of data capable of being transmitted over the first link; and (Fig. 7, [0068-70], “May be a handshake state where an agent completes actions and exits to a next state based on remote agent signaling. Receiver may qualify valid signaling from transmitter. Receiver, in one embodiment, looks for a wake detect, and if debounced on one or more lanes looks for it on the other lanes. Transmitter drives a detect signal. … Link width state: agent communicates with the final lane map to remote transmitter. Receiver receives the information and decodes. Receiver may record a configured lane map in a structure after checkpoint of a previous lane map value in a second structure. Receiver may also respond with an acknowledge ("ACK").”)
responsive to exchanging the information including the amount of data capable of being transmitted over the first link, enabling the first IP agent to receive incoming transactions from the interconnect or send outgoing transactions over the interconnect. responsive to exchanging the information related to the amount of data capable of being transmitted over the link, determining, by the interconnect, that the first IP agent is transaction-ready. ([0071], “Transmitter exit to a link state, in one embodiment, includes start of a data sequence (SDS)”, where exiting the link width state and starting of a data sequence is interpreted as an agent being transaction ready)
Iyer and Wertheimer are analogous art. Wertheimer is cited to teach a similar concept of resetting and low power operation in a SOC.  Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not teach the method after waking up the device . Iyer teaches after performing a reset/wake the data width of the link is exchanged before the link/agent is ready for normal operation. Based on Iyer and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer to exchange the data width of the link before becoming transaction ready. 
Regarding claim 2, Wertheimer teaches wherein: 
the link directly connects the first IP agent to the first port without intermediate circuitry; and ([0018], “each of fabric-to-fabric bridge 118 and IP blocks 112 includes an endpoint fabric interface 122 (labeled 122-0, 122-1, 122-2 . . . 122-N for bridge 118 and IP blocks 1, 2, . . . N, respectively) that is configured to function as an interface to fabric 102 via a corresponding fabric port 104. For example, an endpoint fabric interface includes input and output queues for buffering output and inbound packet data”)
Wertheimer teaches reset but does not specifically teach that a reset negotiation does not require intermediate circuitry. Iyer teaches
the reset negotiation does not require intermediate circuitry between the first IP agent and the first port. ([0063-64], “Event reset state: entered on a warm or cold reset event. Restores default values. Initialize counters (e.g., sync counters). May exit to another state, such as another reset state. Timed reset state: timed state for in-band reset.” Where an in-band reset is interpreted as not requiring intermediate circuitry.)
Regarding claim 3, Iyer teaches wherein: the reset manager individually initiates a reset of the first IP agent in response to a reset trigger event, the first reset negotiation being responsive to the reset of the first IP agent, the reset trigger event including at least one of the following: an emergence of the SoC from reset; or a command to reset the first IP agent. ([0063-64], “Event reset state: entered on a warm or cold reset event. Restores default values. Initialize counters (e.g., sync counters). May exit to another state, such as another reset state. Timed reset state: timed state for in-band reset.”)
Regarding claim 4, Wertheimer teaches wherein: the individual reset negotiations include a second reset negotiation over the second link and between the second port and the second IP agent. (Figs. 1, [0036], “traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node and holds all the required IP context. The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up/reset (i.e. enable) the IP Agents and teaches the second IP Agent and a second link) 
Wertheimer teaches a second IP Agent and second link but does not specifically teach over the second link.
Iyer teaches
a second reset negotiation over the second link ([0063-64], “Event reset state: entered on a warm or cold reset event. Restores default values. Initialize counters (e.g., sync counters). May exit to another state, such as another reset state. Timed reset state: timed state for in-band reset.”)
Regarding claim 8, Iyer teaches wherein the first individual reset negotiation is conducted using link-level information that is directly transmitted over the first link between the first port and the first IP agent, the direct transmission not sent to another destination and unmodified by the first link, the other destination distinct from the first IP agent and the first port. (Fig. 2 (210 – Link layer), [0054], “The physical link can be point-to-point between two Link layer entities, such as layer 605a and 605b. The Link layer 610a,b can abstract the Physical layer 605a,b from the upper layers and provides the capability to reliably transfer data (as well as requests) and manage flow control between two directly connected entities. The Link Layer can also be responsible for virtualizing the physical channel into multiple virtual channels and message classes.”)
Regarding claim 12, Iyer teaches wherein the first reset negotiation further comprises the first port exchanging an agreed upon number of virtual channels to be associated with the first link, the first link associated with one or more virtual channels, the one or more virtual channels comprising: independent streams of information for respective virtual channels; and assigned priorities for the respective virtual channels, the assigned priorities at least including a higher priority enabling a virtual channel of the one or more virtual channels to have greater arbitrated access to the interconnect when compared to another virtual channel of a lower priority. ([0037], “Credit-based flow control can be used to realize virtual channels and networks utilizing the interconnect fabric. In one example, a device can advertise an initial amount of credits for each of the receive buffers in Transaction Layer 205. An external device at the opposite end of the link, such as controller hub 115 in FIG. 1, can count the number of credits consumed by each TLP. A transaction may be transmitted if the transaction does not exceed a credit limit. Upon receiving a response an amount of credit is restored.” And [0041], “Here, priority sub-field 312 may be modified by an initiator to assign a priority to the transaction.”)
Regarding claim 13, Wertheimer teaches wherein: the first IP agent and the second IP agent comprise different circuitry; and ([0048], “a plurality of IP blocks including a Universal Asynchronous Receiver/Transmitter (UART) 426, a General Purpose Input-Output (GPIO) 428, a Secure Digital Input-Output (SDIO) 430, a Peripheral Component Interconnect Express (PCIe) x4 interface 432, and an Real-time Interrupt Controller (RTIC) 434”)
the first link and the second link comprise a same circuitry. (Fig. 1 (122-1, …122-N), [0018], “an endpoint fabric interface 122 (labeled 122-0, 122-1, 122-2 . . . 122-N for bridge 118 and IP blocks 1, 2, . . . N, respectively)”)

As to claim 14, Wertheimer and Iyer teach this claim according to the reasoning provided in claim 1.
As to claim 15, Wertheimer and Iyer teach this claim according to the reasoning provided in claim 4.
As to claim 20, Wertheimer and Iyer teach this claim according to the reasoning provided in claim 12.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer and Iyer in view of Garg et al. (US 20180129269)
Regarding claim 5, Wertheimer and Iyer teach individually resetting an IP agents but do not specifically teach that the IP Agents are transaction ready at different times.
Garg teaches wherein: the first reset negotiation enables the first IP agent to become transaction-ready on a first clock cycle; and the second reset negotiation enables the second IP agent to become transaction ready on a second clock cycle different from the first clock cycle. ([0073], “the instructions, when executed, cause the apparatus to selectively boot, reset, and/or trap errors for various disclosed sub-systems.”, [0178], “FIG. 7 depicts one exemplary method for function level reset (FLR) operation. In one exemplary embodiment, each FLR is an in-band reset (e.g., residing in a dedicated register, MMIO address, or other addressable memory location). More generally, the FLR functionality may be issued by the host and may be managed by the specific function located within the EP. …  the host issues a function level reset to a sub-system of the peripheral. … the sub-system of the peripheral is reset (step 704). [0183], “one such prior art reset scheme may turn off the PCIe link, reset the peripheral, turn back on the PCIe link, and re-initialize each of the connected sub-systems. In contrast, various embodiments of the present disclosure retain the sub-system state; e.g., sub-systems that were asleep or off before reset remain asleep or off, and sub-systems that were active before reset remain active.” Where a subsystem is interpreted as an IP agent and are individually controlled to reset)
Wertheimer, Iyer and Garg are analogous art. Garg is cited to teach a similar concept of system on a chip with IP devices and low power modes.   Wertheimer teaches transmitting a request to reset a power domain but does not teach doing so at different times for different IP Agents. Garg teaches this concept. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer to transmit a request to reset an IP agent over the link to enable different IP agents at different times.
Regarding claim 6, Wertheimer and Iyer teach individually resetting an IP agents and teach reset negotiations but do not specifically teach that the first and second reset negotiations are the same. Garg teaches that a PCIe function block is at the port of each uses the LTSSM to wake each individual link and subsystem.
Garg teaches wherein: the first reset negotiation and the second reset negotiation include a same set of negotiations, the same set of negotiations occurring between the first port and the first IP agent and the second port and the second IP agent, respectively. (Figs. 3, 5, 6, and [0146], “ At step 504 of the method 500, the host processor access maps to the RC which, in some implementations, triggers the PCIe link to wake to L0 state 302. In some implementations, the PCIe link may already exist in L0 state 302. In existing prior art PCIe operation, the root complex (RC) and endpoint (EP) coordinate link operation via three (3) signals: PERST# (PCIe Reset), WAKE# (wake functionality is described in greater detail hereinafter), and CLKREQ# (clock request). PERST# is driven by the RC and signifies (when de-asserted) that power is stable and the link may be enabled;”, where the same state machine is used to wake the PCIe links from a quiesced mode for each subsystem (IP Agent))
Wertheimer, Iyer and Garg are analogous art. Garg is cited to teach a similar concept of system on a chip with IP devices and low power modes.   Wertheimer teaches transmitting a request to reset a power domain but does not teach that the protocol is the same for each subsystem. Garg teaches this concept. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer to transmit a request to reset an IP agent over the link to enable different IP agents at using the same protocols/negotiations.
Regarding claim 7, Wertheimer and Iyer teach individually resetting an IP agent but do not specifically teach that the IP Agents are transaction ready at different times.
Garg teaches wherein: the first reset negotiation and the second reset negotiation are responsive to a first reset of the first IP agent and a second reset of the second IP agent, respectively, the first reset and the second reset being individual reset routines distinct from one another. ([0170], “Each sub-system may be individually booted, and boot processes of each sub-system may be independent from, and do not block or impact, the boot process of any other sub-system.” [0178], “FIG. 7 depicts one exemplary method for function level reset (FLR) operation. In one exemplary embodiment, each FLR is an in-band reset (e.g., residing in a dedicated register, MMIO address, or other addressable memory location). More generally, the FLR functionality may be issued by the host and may be managed by the specific function located within the EP. …  the host issues a function level reset to a sub-system of the peripheral. … the sub-system of the peripheral is reset (step 704). [0183], “one such prior art reset scheme may turn off the PCIe link, reset the peripheral, turn back on the PCIe link, and re-initialize each of the connected sub-systems. In contrast, various embodiments of the present disclosure retain the sub-system state; e.g., sub-systems that were asleep or off before reset remain asleep or off, and sub-systems that were active before reset remain active.” Where a subsystem is interpreted as an IP agent and are individually controlled to reset)
Wertheimer, Iyer and Garg are analogous art. Garg is cited to teach a similar concept of system on a chip with IP devices and low power modes.  Wertheimer teaches transmitting a request to reset a power domain but does not specifically teach individual/independent reset routines. Garg teaches this concept which allows for better control of power use in the system. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer to provide individual/independent control and boot routines for each IP Agent.
As to claim 16-18, Wertheimer, Iyer, and Garg teach these claims according to the reasoning provided in claim 5-7, respectively.

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer and Iyer in view of Rosenzweig et al. (US 20140095911). 
 Regarding claim 9, Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not specifically teach a way to wake a component over a link.
Rosenzweig teaches
wherein the first reset negotiation further comprises the interconnect transmitting a plurality of inquiries to determine that the first IP agent is capable of sending transactions or processing received transactions, the plurality of inquiries sent by the interconnect using the first link at periodic intervals respectively. ([0036], “if the EC chooses to wake up the CPU, then the EC sends a regular command/signal over the PM link at an operation 506. This command/signal may not receive a response immediately and the EC may periodically send the command/signal until a response is received at an operation 508.” And [0037], “the CPU may wait until it is ready (e.g., a threshold time value has passed (for example, based on expiration of a timer (not shown), how long the CPU has been in sleep state, how much longer EC can wait before communicating over the PM link”)
Rosenzweig, Iyer, and Wertheimer are analogous art. Rosenzweig is cited to teach a similar concept of low power operation in a SOC.  Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not teach the method for waking up the device. Rosenzweig teaches a way to wake a component over a link. Based on Rosenzweig and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer so that after placing an IP Agent in a low power mode and by periodically sending requests across a bus/link it can be determined that an IP Agent has completed its wakeup process. 
Regarding claim 10, Rosenzweig teaches wherein: the first reset negotiation further comprises the first IP agent transmitting signaling to the interconnect in response to receiving one or more of the plurality of inquiries from the interconnect; and determining that the first IP agent is capable of sending transactions or processing received transactions is responsive to the first IP agent transmitting the signaling to the interconnect. ([0037], “the CPU may wait until it is ready (e.g., a threshold time value has passed (for example, based on expiration of a timer (not shown), how long the CPU has been in sleep state, how much longer EC can wait before communicating over the PM link”)
Rosenzweig, Iyer, and Wertheimer are analogous art. Rosenzweig is cited to teach a similar concept of low power operation in a SOC.  Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not teach the method for waking up the device. Rosenzweig teaches a way to wake a component over a link. Based on Rosenzweig and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer so that after placing an IP Agent in a low power mode and by periodically sending requests across a bus/link it can be determined that an IP Agent has completed its wakeup process. 

Claim 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer, and Iyer in view of Pappu et al. (US 10739836). 
Regarding claim 11, Wertheimer and Iyer teach exchanging information on a link but do not specifically discuss exchanging security information. Pappu teaches wherein the first reset negotiation further comprises the first port and the first IP agent exchanging security information. (col. 4 lines 4-9, “A WRITE_DATA and/or READ_DATA command sent from the PMU may … provide information including: write address; data; destination ID; security attributes of initiator (SAI); transaction type; transaction format; snoop attributes; byte enables; and root space fields.”)
Wertheimer, Iyer and Pappu are analogous art. Pappu is cited to teach a similar concept of system on a chip with IP devices, fabric, and power control.  Based on Pappu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer and Iyer to include security attribute exchange.  Furthermore, being able to exchange security information improves on Wertheimer and Iyer by being able to provide security protection for the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to provide security protection for the system.
As to claim 19, Wertheimer, Iyer, and Garg teach this claim according to the reasoning provided in claim 11, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 16, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187